ORDER

PER CURIAM:
AND NOW, this 31st day of May, 2001, the order of the Court of Common Pleas of Chester County granting a nunc pro tunc appeal to Appellee is reversed. Bass v. Commonwealth, 485 Pa. 256, 401 A.2d 1133 (1979) (negligence of counsel is not grounds for the grant of a nunc pro tunc appeal). As Appellee’s statutory appeal was untimely, 42 Pa.C.S. § 5571(b), the Court of Common Pleas of Chester County did not have jurisdiction. Anderson v. PennDOT, 744 A.2d 825 (Pa.Cmwlth.2000) (grant of nunc pro tunc appeal was error, statutory appeal was untimely, and statutory appeals court did not have jurisdiction). Accordingly, the order of the Court of Common Pleas of Chester County sustaining Appellee’s statutory appeal is also reversed, and the suspension of Appellee’s driver’s license is reinstated.